         Case 6:20-cv-01127-MK      Document 12       Filed 07/13/20       Page 1 of 38




Kevin S. Reed (OBN #160574)                     Rebecca Gose (OBN #105712)
 ksreed@uoregon.edu                              rebecca.gose@oregonstate.edu
Douglas Y.S. Park (OBN #980904)                 Julie Penry (OBN #053440)
 dougpark@uoregon.edu                            julie.penry@oregonstate.edu
Jessica Price (OBN #182104) (LR 83-4 pending)   Whitney Hill (OBN #093849)
 jgprice@uoregon.edu                             whitney.hill@oregonstate.edu
University of Oregon                            (Special Admission as Government Attorneys
Office of General Counsel                       pending)
1226 University of Oregon                       Oregon State University
Eugene, OR 97403                                Office of the General Counsel
Phone: (541) 346-3082                           630 Kerr Admin Bldg
                                                Corvallis, OR 97331
GIBSON, DUNN & CRUTCHER LLP                     Phone: (541) 737-2474

Theodore B. Olson (pro hac vice forthcoming)    GIBSON, DUNN & CRUTCHER LLP
 tolson@gibsondunn.com
Matthew D. McGill (pro hac vice forthcoming)    Debra Wong Yang (pro hac vice forthcoming)
 mmcgill@gibsondunn.com                          dwongyang@gibsondunn.com
Joshua Wesneski (pro hac vice forthcoming)      Ethan Dettmer (pro hac vice forthcoming)
 jwesneski@gibsondunn.com                        edettmer@gibsondunn.com
1050 Connecticut Avenue, N.W.                   Theane Evangelis (pro hac vice forthcoming)
Washington, D.C. 20036-5306                      tevangelis@gibsondunn.com
Phone: (202) 955-8500                           Chelsea Mae Thomas (pro hac vice
                                                forthcoming)
Alexander H. Southwell (pro hac vice             cthomas@gibsondunn.com
forthcoming)                                    333 South Grand Avenue
 asouthwell@gibsondunn.com                      Los Angeles, CA 90071-3197
Oliver Fong (pro hac vice forthcoming)          Phone: (213) 229-7000
 ofong@gibsondunn.com
200 Park Avenue
New York, NY 10166-0193                         Attorneys for Plaintiffs
Phone: (212) 351-4000

Attorneys for Plaintiffs


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                      Case No. 6:20-cv-01127-MK
STATE UNIVERSITY; UNIVERSITY OF
SOUTHERN CALIFORNIA; ARIZONA
STATE UNIVERSITY; CALIFORNIA                      PLAINTIFFS’ MOTION FOR SUMMARY
INSTITUTE OF TECHNOLOGY;                          JUDGMENT
CHAPMAN UNIVERSITY; CLAREMONT
MCKENNA COLLEGE; NORTHERN
ARIZONA UNIVERSITY; PITZER                        REQUEST FOR EXPEDITED HEARING


              Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK        Document 12    Filed 07/13/20   Page 2 of 38




COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF TRUSTEES                   REQUEST FOR ORAL ARGUMENT
OF SANTA CLARA COLLEGE; SCRIPPS
COLLEGE; SEATTLE UNIVERSITY;
STANFORD UNIVERSITY; SAINT
MARY’S COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA; UNIVERSITY
OF THE PACIFIC; UNIVERSITY OF SAN
DIEGO; UNIVERSITY OF SAN
FRANCISCO; and UNIVERSITY OF UTAH,

                                    Plaintiffs,
                      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in his
official capacity as Acting Secretary of the
United States Department of Homeland
Security; and MATTHEW ALBENCE, in his
official capacity as Acting Director of U.S.
Immigration and Customs Enforcement,

                                  Defendants.




             Plaintiffs’ Motion for Summary Judgment
            Case 6:20-cv-01127-MK                     Document 12               Filed 07/13/20            Page 3 of 38




                                                  TABLE OF CONTENTS

LR 7-1(A) CONFERRAL CERTIFICATION............................................................................... 1

MOTION ……............................................................................................................................... 1

INTRODUCTION ......................................................................................................................... 2

BACKGROUND ........................................................................................................................... 6

          I.The F-1 Visa Program ..................................................................................................... 6

          II.        Initial Response to COVID-19............................................................................... 8

                     A.         The March Order........................................................................................ 9

                     B.         Plaintiffs’ COVID-19 Response .............................................................. 10

          III.       The July Order And Its Effects ............................................................................ 12

                     A.         ICE Reverses Course ............................................................................... 12

                     B.         The Fallout From ICE’s Reversal ............................................................ 13

LEGAL STANDARD .................................................................................................................. 14

ARGUMENT .............................................................................................................................. 14

          I.         The July Order Is Final Agency Action ............................................................... 15

          II.        The July Order Is Not The Product Of Reasoned Decision Making ................... 15

                     A.         ICE Failed To Consider The Harms Arising Out Of The July Order ...... 15

                     B.         The July Order Offers No Reasoned Explanation At All ........................ 25

          III.       The Proffered Reasons For The July Order Are Pretextual ................................. 27

CONCLUSION ............................................................................................................................ 29




Page i           Plaintiffs’ Motion for Summary Judgment
            Case 6:20-cv-01127-MK                     Document 12              Filed 07/13/20             Page 4 of 38




                                               TABLE OF AUTHORITIES


                                                                                                                                Page(s)

Cases

Arrington v. Daniels,
   516 F.3d 1106 (9th Cir. 2008) .................................................................................................25

Bennett v. Spear,
   520 U.S. 154 (1997) .................................................................................................................15

Burlington Truck Lines, Inc. v. United States,
   371 U.S. 156 (1962) ...........................................................................................................25, 28

Dep’t of Commerce v. New York,
   139 S. Ct. 2551 (2019) .......................................................................................................28, 29

Department of Homeland Security v. Regents of the University of California,
   140 S. Ct. 1891 (2020) .......................................................................................................16, 27

Encino Motorcars, LLC v. Navarro,
   136 S. Ct. 2117 (2016) .............................................................................................................15

FCC v. Fox Television Stations, Inc.,
  556 U.S. 502 (2009) .................................................................................................................25

Fisher v. Univ. of Tex. at Austin,
   136 S. Ct. 2198 (2016) ...............................................................................................................2

Grutter v. Bollinger,
   539 U.S. 306 (2003) .................................................................................................................20

Michigan v. EPA,
   135 S. Ct. 2699 (2015) .............................................................................................................15

Morales-Izquierdo v. Gonzales,
  486 F.3d 484 (9th Cir. 2007) ...................................................................................................25

Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,
   463 U.S. 29 (1983) ...................................................................................................................15

Nat’l Ass’n of Mfrs. v. SEC,
   800 F.3d 518 (D.C. Cir. 2015) .................................................................................................29

Sackett v. EPA,
   566 U.S. 120 (2012) .................................................................................................................15


Page ii        Plaintiffs’ Motion for Summary Judgment
            Case 6:20-cv-01127-MK                      Document 12              Filed 07/13/20             Page 5 of 38




Smiley v. Citibank (South Dakota), N.A.,
   517 U.S. 735 (1996) .................................................................................................................16

Statutes

5 U.S.C. § 706(2)(A)......................................................................................................................14

8 U.S.C. § 1101(a)(15)(F)(i) ............................................................................................................2

Other Authorities

ASU Is the Top Public University of Choice for International Students, Ariz. State
   Univ. (Nov. 13, 2018), https://bit.ly/2CsTEGj ..........................................................................8

Coronavirus Disease 2019 (COVID-19), Cases in the US, Ctrs. For Disease
   Control & Prevention (last visited July 11, 2020), https://bit.ly/301213T ..............................26

Coronavirus Disease 2019 (COVID-19), People With Certain Medical
   Conditions, Ctrs. for Disease Control & Prevention (June 25, 2020),
   https://bit.ly/3gO6spB ..............................................................................................................21

Ctrs. for Disease Control & Prevention, Coronavirus Disease 2019 (COVID-19):
    Cases in the US (last visited July 12, 2020), https://bit.ly/2SyyE6k .........................................9

Department of Homeland Security, Financial Ability, Study in the States,
   https://bit.ly/2Cv4cod.................................................................................................................7

Department of Homeland Security, Maintaining Status, Study in the States,
   https://bit.ly/32mi7bt ..............................................................................................................7, 8

Frequently Asked Questions for SEVP Stakeholders About Guidance for the Fall
   2020 Semester, U.S. Immigration & Customs Enforcement (July 7, 2020),
   https://bit.ly/3fkAIYN ..................................................................................................22, 23, 27

John Bowden, Cuccinelli Says Rule Forcing International Students to Return
   Home Will “Encourage Schools to Reopen”, The Hill (July 7, 2020) ..........................1, 3, 6, 8

President Donald J. Trump, Proclamation on Declaring a National Emergency
   Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13,
   2020), https://bit.ly/3ffGlaK ....................................................................................................26

Rate of Positive Tests in the US and States Over Time, Johns Hopkins Univ. of
   Med. (last visited July 11, 2020), https://bit.ly/301h4uE.........................................................26

U.S. Dep't of State, Student Visa, Travel.State.Gov, https://bit.ly/2ZiwaN0 ..............................6, 7

U.S. Immigration and Customs Enforcement, SEVP Overview, Student and
   Exchange Visitor Program, https://bit.ly/2Wbpdf0 ...................................................................7


Page iii       Plaintiffs’ Motion for Summary Judgment
            Case 6:20-cv-01127-MK                      Document 12               Filed 07/13/20             Page 6 of 38




U.S. Immigration and Customs Enforcement, Student Process Steps: How to
   Navigate the U.S. Immigration System, Student and Exchange Visitor
   Program, https://bit.ly/329dYHz ................................................................................................7

U.S. Dep’t of State, COVID-19 Traveler Information (last visited July 12, 2020),
   https://bit.ly/2ZkALy9 ...............................................................................................................9

White House, Proclamation on Declaring a National Emergency Concerning the
  Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),
  https://bit.ly/35x86aT .................................................................................................................9

Regulations

8 C.F.R. § 214.2(f)(6)(i)...................................................................................................................7

8 C.F.R. § 214.2(f)(6)(i)(G) .........................................................................................................2, 8

8 C.F.R. § 214.2(f)(10) ..................................................................................................................23

8 C.F.R. § 214.2(f)(10)(ii)(A)(3) ...................................................................................................24




Page iv         Plaintiffs’ Motion for Summary Judgment
          Case 6:20-cv-01127-MK         Document 12        Filed 07/13/20     Page 7 of 38




                          LR 7-1(A) CONFERRAL CERTIFICATION

         In compliance with Local Rule 7-1(a), undersigned counsel have made reasonable efforts

to confer with defendants to resolve the dispute presented in this motion but have been unable to

do so.

                                             MOTION

         Plaintiffs are a diverse coalition of 20 institutions of higher education located in Oregon,

Arizona, California, Utah, and Washington.            Plaintiffs include both public and private

post-secondary-education schools ranging from large research institutions to small liberal arts

colleges. One thing all Plaintiffs have in common is that they have substantial numbers of

international students who are vital to the fabric of their institutions. Collectively, Plaintiffs have

over 50,000 enrolled international students. Plaintiffs file this combined motion for summary

judgment that finds unlawful an order of July 6, 2020 issued by U.S. Immigration and Customs

Enforcement (“ICE”) through the Student and Exchange Visitor Program (“SEVP”) that rescinds

guidance ICE issued on March 9, 2020 and March 13, 2020 and requires international students

with F-1 status in the United States to attend in-person classes in order to retain their “Active”

status (the “July Order”).     In a nationally televised interview, Acting Deputy Secretary of

Homeland Security Ken Cuccinelli trumpeted that the July Order would “encourage schools to

reopen.” John Bowden, Cuccinelli Says Rule Forcing International Students to Return Home

Will “Encourage Schools to Reopen”, The Hill (July 7, 2020), https://bit.ly/303vFG2. Because

the July Order violates the Administrative Procedure Act (“APA”), Plaintiffs respectfully request

that the Court grant their Motion for Summary Judgment.




Page 1      Plaintiffs’ Motion for Summary Judgment
          Case 6:20-cv-01127-MK         Document 12        Filed 07/13/20     Page 8 of 38




                                         INTRODUCTION

         Plaintiffs attract students from around the world, from nearly every country on the planet.

These international students are integral parts of Plaintiffs’ institutions. They include brilliant

research scientists, engaging teachers, world-class athletes, and countless students who each

contributes a unique perspective in their academic and local community—a perspective that the

Supreme Court has recognized as a critically important component in a modern education that

“promotes learning outcomes, and better prepares students for an increasingly diverse workforce

and society.” Fisher v. Univ. of Tex. at Austin, 136 S. Ct. 2198, 2210 (2016) (quotation marks

omitted).    Indeed, for many of Plaintiffs’ American students, their international classmates

present their first opportunity to meaningfully connect with other cultures.           Enrollment of

international students accordingly is critical to the fulfillment of Plaintiffs’ educational missions.

         For decades, the United States has welcomed international students through its F-1 visa

program, under which international students may enter the United States on a nonimmigrant

basis and remain here so long as they are engaged in a “full course of study.” 8 U.S.C.

§ 1101(a)(15)(F)(i). In 2002, as online degree programs became more widely available, ICE’s

predecessor agency issued a regulation interpreting a “full course of study” to require the student

to attend most classes in person; students enrolled in online degree programs were not eligible

for F-1 visas. 8 C.F.R. § 214.2(f)(6)(i)(G).

         The COVID-19 pandemic strained that regulatory framework as colleges and universities

across the country were forced to close their campuses mid-semester and shift their instruction

entirely to online platforms to protect the health and safety of their campus communities. To its

credit, ICE responded to the public health emergency with flexibility, issuing guidance on March

13 providing that F-1 students could maintain their Active status while attending classes online.

This allowed international students to continue their education either from the United States or

Page 2      Plaintiffs’ Motion for Summary Judgment
          Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 9 of 38




from their home countries. The March 13 guidance recognized “the extraordinary nature of the

COVID-19 emergency” and, critically for schools needing to design new educational

environments for the fall semester, stated this accommodation would remain “in effect for the

duration of the emergency.” Southwell Decl. Ex. B, at 1.

         In the ensuing months, Plaintiffs have worked tirelessly to develop their plans for the fall

semester. Relying on ICE’s March guidance that it would remain “flexible with temporary

adaptations” as schools “address the significant public health concerns associated with the

COVID-19 crisis,” Southwell Decl. Ex. B, at 1, many are preparing a “hybrid” approach in

which institutions will offer various combinations of in-person and online instruction, depending

on the state of the pandemic in the fall. Others, however, have concluded they cannot now safely

reopen their campuses given their locations and resources, and accordingly will be offering

instruction only online in the fall semester.      Others are continuing to monitor the rapidly

evolving public health situation before deciding on a plan.

         The Department of Homeland Security and ICE apparently disapprove of this state of

affairs and determined that Plaintiffs and other colleges and universities were in need of further

“encourage[ment] . . . to reopen.” Bowden, supra. On July 6, with the COVID-19 pandemic

raging through Arizona, California, and other western states, ICE issued the July Order,

rescinding the March guidance and dictating instead that “[s]tudents attending schools operating

entirely online may not take a full online course load and remain in the United States.”

Southwell Decl. Ex. C, at 1. Students attending schools utilizing a “hybrid model” also may not

take “an entirely online course load for the fall 2020 semester” and remain in the United States.

Id.




Page 3      Plaintiffs’ Motion for Summary Judgment
           Case 6:20-cv-01127-MK        Document 12      Filed 07/13/20     Page 10 of 38




           As for the many F-1 students who, amidst the pandemic, returned to their home countries,

the July Order said that they could continue their education through online classes and maintain

their F-1 “Active status,” but only if online courses are “the only choice offered by the school.”

Southwell Decl. Ex. C, at 2. The July Order thus seems to say that if an F-1 student now abroad

is enrolled at a school with a hybrid program, she can maintain Active F-1 status only if she

returns to the United States and takes in-person classes—even if travel to the United States is (as

it is for many) impermissible (because of travel bans), infeasible (because of lack of commercial

flights), or inadvisable (because a deadly pandemic currently is gripping much of the United

States).

           Plaintiffs are scrambling to respond to the July Order. Those schools intending to offer

instruction only online in the fall were given just nine days to draft and submit an operational

plan to ICE, with schools committing to a hybrid or full reopening plan afforded an additional

two weeks. Meanwhile, Plaintiffs must begin the enormously burdensome process of reissuing

Forms I-20 to each of the thousands of international students that attend their schools—a task

that is flatly impossible for those schools that have not yet completed enrollment for the fall

semester.

           But ICE’s new rule cuts even more deeply into Plaintiffs’ educational prerogatives and

core missions.      In order to protect their international students from imminent deportation,

Plaintiffs are racing to reconfigure their carefully crafted plans for the fall semester to create

additional in-person classes for no reason other than to ensure that each F-1 student can remain

in compliance with the July Order and still make meaningful academic progress. The July Order

thus not only requires Plaintiffs to rearrange their fall course offerings, teaching schedules, room




Page 4        Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK          Document 12       Filed 07/13/20     Page 11 of 38




locations, student accommodations, and facilities management, but by dictating changes to

Plaintiffs’ course offerings, it is tampering directly with Plaintiffs’ educational missions.

         The situation for Plaintiffs’ international students is even more dire. For those enrolled in

schools with “hybrid” reopening plans, they now must realign their course work to take

in-person classes that may have no relationship to their academic major or course of study. But

the situation is much worse for those students who attend schools offering only online courses

for the fall and cannot find alternative accommodations:          Those students “must depart the

country.” Southwell Decl. Ex. C, at 1. Some will return to countries several time zones away, or

with inadequate Internet connectivity, or both. The unluckiest of those students will be forced to

return to a country affected by civil violence, unrest, or a COVID-19 outbreak even worse than

in the United States. Some have no place to go at all.

         F-1 students that returned to their home country during the pandemic also face life-

altering uncertainty. Although many of them may not be able to return to the United States

because of travel restrictions, the July Order senselessly seems to mandate that if their school is

offering any in-person instruction, and they do not return, their F-1 Active status will lapse.

Such a lapse imposes harsh consequences on those students, including the possibility of losing

post-graduate job opportunities, or even (if they cannot re-enter the F-1 program) the opportunity

to graduate.

         One might have expected that before scuttling the reopening plans of numerous colleges

and universities and plunging the lives of countless international students into desperate

uncertainty or worse, ICE would have carefully examined the advantages and disadvantages of

its action, acknowledged the hardships imposed by its actions, and provided a reasoned

explanation of how the benefits of the new policy justify the departure from past practice. But



Page 5      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 12 of 38




ICE did nothing of the sort. To explain its rescission of its March guidance at a moment when

“the significant public health concerns associated with the COVID-19 crisis,” Southwell Decl.

Ex. A, at 1, are at least as salient as they were in March, the July Order says only this: “as many

institutions across the country reopen, there is a concordant need to resume the carefully

balanced protections implemented by federal regulations,” Southwell Decl. Ex. C, at 1.

         That does not even remotely approach the reasoned explanation that the Administrative

Procedure Act (“APA”) demands. It is a fundamental rule of administrative law that agencies

must consider the consequences of their actions—both positive and negative. ICE utterly failed

to do so. Indeed, the July Order contains no indication even of awareness of the manifold costs

and burdens imposed by its abrupt change in course, let alone the careful weighing of those costs

against the putative benefits of its new policy. Instead, ICE has offered only a blithe reference to

enforcement of pre-COVID-19 regulations that ICE itself had recognized, in March, needed to

be waived in the face of the pandemic.

         In any event, Acting Deputy Secretary Cuccinelli has revealed that the true purpose of the

July Order’s new mandates—issued precisely when many schools were finalizing their plans for

the fall semester—is to “encourage schools to reopen.” Bowden, supra (emphasis added). But

that objective is light years beyond the statutory authority of ICE, and even further from its area

of expertise. It is an entirely inappropriate basis for ICE action, and demonstrates clearly that the

July Order must be set aside. The July Order clearly violates the APA, and this Court should

grant Plaintiffs’ Motion for Summary Judgment.


                                         BACKGROUND
  I.     The F-1 Visa Program

         Citizens of foreign countries who wish to enter the United States to attend school must

obtain a nonimmigrant F student visa.           See U.S. Department of State, Student Visa,

Page 6      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK         Document 12      Filed 07/13/20     Page 13 of 38




Travel.State.Gov, https://bit.ly/2ZiwaN0. First, the student must apply and be accepted to a

school certified by the SEVP, which is the Department of Homeland Security program that

administers the Student and Exchange Visitor Information System (“SEVIS”) and “provides

approval and oversight to schools authorized to enroll F . . . nonimmigrant students.” U.S.

Immigration and Customs Enforcement, SEVP Overview, Student and Exchange Visitor Program

(Feb. 6, 2020), https://bit.ly/2Wbpdf0. “F-1” students are those international students enrolling

in elementary, secondary, or post-secondary academic institutions.         U.S. Immigration and

Customs Enforcement, Student Process Steps: How to Navigate the U.S. Immigration System,

Student and Exchange Visitor Program (May 14, 2019), https://bit.ly/329dYHz.

         Once a student decides which school to attend, they must complete a Form I-20,

“Certificate of Eligibility for Nonimmigrant Student Status.” Student Visa, supra. The Form

I-20 “is a paper record” of the information in the SEVIS database and includes evidence of the

student’s financial ability to live and study in the United States. Student Process Steps, supra;

Department of Homeland Security, Financial Ability, Study in the States, https://bit.ly/2Cv4cod.

Once the Form I-20 is complete, the student must pay the I-901 SEVIS fee and apply for and

receive a visa. Student Visa, supra.

         Once at a school in the United States, students with F-1 status must maintain their status

by taking and passing a full course of study. Department of Homeland Security, Maintaining

Status, Study in the States, https://bit.ly/32mi7bt. For undergraduates, this typically means

taking “at least 12 credit hours per term,” while students in post-graduate programs “must take a

full course of study as certified by the institution.” Id.; see also 8 C.F.R. § 214.2(f)(6)(i).

Ordinarily, “no more than the equivalent of one class or three credits per . . . term . . . may be

counted toward the full course of study requirement if the class is taken on-line or through



Page 7      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK       Document 12       Filed 07/13/20    Page 14 of 38




distance education and does not require the student’s physical attendance for classes,

examination or other purposes integral to completion of the class.” 8 C.F.R. § 214.2(f)(6)(i)(G).

Students with F-1 status are also eligible for optional practical training, a “form of temporary

employment that directly relates to [their] program of study,” and curricular practical training,

employment that is “an integral part of an established curriculum” that directly relates to

students’ major areas of study. Maintaining Status, supra.

         International students attending school through the F-1 program make up a significant

part of the population of Plaintiffs’ student body. Plaintiff University of Southern California

(“USC”), for example, welcomed over 12,000 international students in the fall 2019 term, over

25% of its total enrollment. Zukoski Decl. ¶ 7. In 2018, Plaintiff Arizona State University had

over 13,400 international students from 136 countries. See ASU Is the Top Public University of

Choice for International Students, Ariz. State Univ. (Nov. 13, 2018), https://bit.ly/2CsTEGj.

Plaintiff The University of Oregon’s student body typically consists of 11–12% international

students, Plaintiff Oregon State University’s student body consisted of nearly 11% international

students in the last Spring term, and a combined over 4,500 Oregon and Oregon State students

currently hold F-1 status.   Galvan ¶ 5; Larson Decl. ¶ 11.      Plaintiff Stanford University’s

international students make up 34% of its graduate students and 11% of its undergraduate

students. Kalfayan Decl. ¶ 6. And these students are vital contributors to the success of the

schools—these students bring intellectual and cultural diversity, engage in cutting-edge research

programs, and participate in athletic programs as well. Galvan Decl. ¶¶ 28–31; Larson Decl.

¶ 31; Gaines Decl. ¶¶ 21, 27; Zukoski Decl. ¶ 30; Kalfayan Decl. ¶ 29.

 II.     Initial Response to COVID-19

         COVID-19 is a life-threatening and readily transmitted disease caused by the novel

coronavirus, which has posed an increasing and ever-present danger in the United States since

Page 8      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK        Document 12       Filed 07/13/20     Page 15 of 38




the first case was confirmed in Washington state in January 2020. The disease spread rapidly

from coast to coast, and on March 13, 2020, President Trump declared the spread of COVID-19

a national emergency.      White House, Proclamation on Declaring a National Emergency

Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13, 2020),

https://bit.ly/35x86aT. The pandemic has interfered with the normal operations of businesses,

educational institutions, and nearly all aspects of daily life. States and cities across the country

have, and in some cases remain, locked down.           Businesses and courthouses have closed.

International and domestic travel is restricted, and the State Department has urged “American

students overseas” to “return to the United States as soon as possible” because of “unpredictable

circumstances” and “[in]adequate health care” abroad. U.S. Dep’t of State, COVID-19 Traveler

Information (Apr. 7, 2020), https://bit.ly/2ZkALy9. The pandemic has only worsened since the

President declared a national emergency: The number of confirmed cases and deaths in the

United States from COVID-19 have grown exponentially, from 1,600 cases and 46 deaths in

March to 3.1 million cases and 133,000 deaths on July 12.           Ctrs. for Disease Control &

Prevention, Coronavirus Disease 2019 (COVID-19): Cases in the US (last visited July 12, 2020),

https://bit.ly/2SyyE6k.

      A.      The March Order

         In the wake of the COVID-19 outbreak, the federal government recognized that many

schools could reduce their students’ risk of contracting COVID-19 by teaching students

remotely.    On March 9, 2020, the SEVP division of ICE issued a guidance document

acknowledging that “schools may need to adapt their procedures and policies to address the

significant public health concerns associated with the COVID-19 crisis.” Southwell Decl. Ex. A

(the “March Order”). ICE stated that it “intend[ed] to be flexible with temporary adaptations”

because the “COVID-19 crisis is fluid and rapidly changing.”              Id.   In particular, ICE

Page 9      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK       Document 12       Filed 07/13/20    Page 16 of 38




“recognize[d] that schools are updating their emergency operations plans to minimize the

potential impact of COVID-19 on the school,” including by “provid[ing] online instruction.” Id.

at 3.

        Four days later, ICE issued another guidance document to address the status of students

whose schools “stop[ped] in-person classes” but would “offer[ ] online instructions.” Southwell

Decl. Ex. B. “Given the extraordinary nature of the COVID-19 emergency,” ICE exempted F-1

students from the rule that they must attend most classes in person. Id. In other words, F-1

students could remain in the United States and retain their F-1 status, even though virtually all

schools had transitioned to a purely remote curriculum for the duration of the Spring semester.

Sensibly, ICE assured this exemption would remain “in effect for the duration of the

emergency.” Id.

        B.     Plaintiffs’ COVID-19 Response

        Meanwhile, Plaintiffs sprang into action as well. Several Plaintiffs organized emergency

response teams to monitor the pandemic and make quick decisions about how best to protect

students. Zukoski Decl. ¶ 11; Kalfayan Decl. ¶ 12. These teams sought input from public health

leaders, conducted surveys, organized town halls and small group discussions, and held regular

meetings to respond to the rapidly evolving situation. Zukoski Decl. ¶ 13; Kalfayan Decl. ¶ 14.

These teams also collaborated with the various academic departments, laboratories, and other

facilities involved in providing educational instruction to Plaintiffs’ students. Zukoski Decl.

¶ 16; Kalfayan Decl. ¶ 14.

        In or around the middle of March, Plaintiffs began to announce they would be suspending

in-person instruction, at least temporarily. Zukoski Decl. ¶ 19; Larson Decl. ¶ 21; Kalfayan

Decl. ¶ 17. Schools in California and Oregon were thereafter ordered closed by order of state

and local authorities, dictating that all instruction for the remainder of the spring term be

Page 10      Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK           Document 12        Filed 07/13/20     Page 17 of 38




conducted online. Zukoski Decl. ¶ 20; Kalfayan Decl. ¶ 19.

        After addressing the initial crisis and the spring term, Plaintiffs turned their attention to

preparations for the fall.      Planning for the fall, particularly in light of the changing

circumstances, involved significant resources and deliberation. Galvan Decl. ¶¶ 8–13, 19–22;

Larson Decl. ¶¶ 13–18, 21–23, 26–27; Zukoski Decl. ¶ 21; Kalfayan Decl. ¶¶ 12–16, 28. Over

the past several weeks, Plaintiffs and other colleges and universities have begun to roll out their

plans for the fall. Tailoring their plans to the particular needs of their students, faculty, and staff,

and their campus environments, Plaintiffs have taken a variety of approaches as they invite

students to return to campus:

        •   The University of Oregon announced its plan to conduct classes with fewer than fifty
            students, and conduct classes with more than fifty people either remotely or with only
            small-group discussion in person, with in-person classes ceasing after the
            Thanksgiving break (Galvan Decl. ¶ 21);

        •   Oregon State University announced its plan to offer at least 50% of its courses for
            remote instruction, providing in-person instruction only in classrooms with double
            capacity for class enrollment, and with in-person classes likely ceasing after the
            Thanksgiving break (Larson Decl. ¶¶ 24–25);

        •   USC announced its plan to offer approximately 10–20% of its classes in person,
            principally those involving hands-on work (Zukoski Decl. ¶ 22);

        •   Stanford University announced its plan to invite only half of its undergraduate
            students back (divided by class year) during each of its four academic quarters,
            although it will not compel any of its students to return if they elect not to (Kalfyan
            Decl. ¶¶ 21–22).

Because in-person course offerings are limited under these hybrid approaches, many students are

expected to take a fully remote or online schedule of classes in order to make sufficient academic

progress in their chosen field of study. Larson Decl. ¶ 24; Zukoski Decl. ¶ 22.

        Other Plaintiffs, however, made the difficult decision not to invite students back to

campus. For example, on July 8, 2020, Plaintiff Pomona College announced in a letter to its

community that in light of the severe restrictions that would have to be implemented and the

Page 11     Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12      Filed 07/13/20    Page 18 of 38




ongoing public health crisis, its fall curriculum would be offered entirely online. Gaines Decl.

¶ 16.

III.    The July Order And Its Effects

          A. ICE Reverses Course

        With no prior notice, on July 6, 2020, ICE abruptly rescinded its March guidance. ICE

now has directed that “[s]tudents attending schools operating entirely online may not take a full

online course load and remain in the United States.” Southwell Decl. Ex. C, at 1. Students

“currently in the United States enrolled in such programs must depart the country or take other

measures” to maintain their F-1 status, or else “potentially face immigration consequences” such

as “the initiation of removal proceedings.” Id. Students attending schools adopting a “mixture

of online and in person classes,” meanwhile, also cannot “tak[e] an entirely online course load

for the fall 2020 semester.” Id. And “[i]f a school changes its operational stance mid-semester”

and “switches to only online classes” (perhaps because of a government-ordered closure of

campus), F-1 students “must leave the country or take alternative steps to maintain their

nonimmigrant status such as transfer to a school with in-person instruction.” Id. at 2. The July

Order does not provide any insight as to how a student might possibly transfer to a new school

mid-semester in the midst of a pandemic.

        ICE also issued directives to schools. Schools whose classes would be entirely online in

the fall “must complete [and submit] an operational change plan” by July 15, 2020—nine days

after ICE’s announcement. Southwell Decl. Ex. C, at 2. Those schools that propose to provide a

mix of online and in-person classes must update and submit “operations plans by August 1,

2020.” Id. at 2–3. Moreover, ICE directed schools to update and reissue a new Form I-20—the

certificate of eligibility for nonimmigrant student status—for each of their thousands of F-1

international students by August 4, 2020. Id. at 2.

Page 12    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK          Document 12       Filed 07/13/20     Page 19 of 38




       ICE offered only a single sentence to explain its change in policy: “There will still be

accommodations to provide flexibility to schools and nonimmigrant students but as many

institutions across the country reopen, there is a concordant need to resume the carefully

balanced protections implemented by federal regulations.” Southwell Decl. Ex. C, at 1. The

July Order includes no other explanation for the policy change, and no discussion whatsoever

concerning the effects of the new policy on Plaintiffs or their students.

      B.      The Fallout From ICE’s Reversal

       The July Order immediately imposed severe new burdens on Plaintiffs—institutions

already deeply stressed by the pandemic. For starters, because of the Order’s new requirement

that F-1 students remaining in the United States attend at least some in-person courses, Plaintiffs

have had to divert resources to ensure that enough in-person courses will be offered for all F-1

students, lest those students be deported. Galvan Decl. ¶ 26; Larson Decl. ¶ 30; Gaines Decl.

¶¶ 20, 22; Zukoski Decl. ¶ 29; Kalfayan Decl. ¶¶ 30, 33.           The July Order also imposed

immediate and direct compliance costs on Plaintiffs.        Plaintiffs, like Pomona College, that

initially planned to conduct only online courses in the fall must, if they adhere to that plan, file

an “operational change plan” by July 15. Southwell Decl. Ex. C, at 2. Other schools have until

just August 1 to do so. Id. at 2–3. And all schools offering courses to F-1 students are required

to issue a new Form I-20 for thousands of international students by August 4, 2020.

       F-1 students, of course, also face direct consequences from the July Order. For those

attending schools that plan to offer only online instruction in the fall, these students must either

depart the United States, or attempt to transfer to another school just a few weeks before the term

begins. Those forced to return to their home countries face a variety of challenges to continuing

their education, including the costs of breaking leases and relocating, lack of reliable Internet

access, or unstable political and cultural environments. Galvan Decl. ¶¶ 39, 40, 42, 43; Larson

Page 13    Plaintiffs’ Motion for Summary Judgment
       Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20    Page 20 of 38




Decl. ¶¶ 38, 45, 46, 50, 51; Gaines Decl. ¶¶ 26, 33; Zukoski Decl. ¶¶ 38, 43, 47; Kalfayan Decl.

¶¶ 46–48.

       Those F-1 students that returned home abroad during the pandemic also face uncertainty.

The July Order is not completely clear as to whether students remaining abroad and attending

virtual courses will lose their F-1 status, but if they do, that deprivation will have serious

consequences for those students. Many of them may not have the resources to reapply for the F-

1 visa program. Galvan Decl. ¶ 41; Larson Decl. ¶ 47; Gaines Decl. ¶ 32; Zukoski Decl. ¶ 45.

Others may lose post-graduate job opportunities available only to those students engaged in a

continuing academic program pursuant to the F-1 program. Galvan Decl. ¶ 33; Larson Decl. ¶

43; Gaines Decl. ¶ 28; Zukoski Decl. ¶ 42.

                                     LEGAL STANDARD

       The Court must grant summary judgment if there are no genuine issues of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “Where

the district court reviews an administrative action pursuant to the APA, summary judgment is an

appropriate mechanism for deciding the purely legal question of whether the agency could have

reasonably reached the decision that it did.” Or. Nat. Desert Ass’n v. Cain, 17 F. Supp. 3d 1037,

1047 (D. Or. 2014).

                                         ARGUMENT

       The APA requires a court to vacate agency action where the action is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.”          5 U.S.C.

§ 706(2)(A). The July Order is arbitrary and capricious and not in accordance with law for two

reasons: (1) the July Order fails to satisfy the minimum standards for reasoned decision making,

and (2) the proffered reason in the July Order is pretextual. For these reasons, the July Order

must be held unlawful, vacated, and set aside.

Page 14     Plaintiffs’ Motion for Summary Judgment
          Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20      Page 21 of 38




  I.      The July Order Is Final Agency Action

          There is no question that the July Order is final agency action—it plainly bears “all of the

hallmarks of APA finality.” Sackett v. EPA, 566 U.S. 120, 126 (2012). It determines the rights

of F-1 students studying in the United States, and imposes legal obligations on Plaintiffs to make

submissions and issue Forms I-20. See id. And plainly “legal consequences” flow from the July

Order, because it declares that F-1 students who violate its instructions will be subject to

deportation. See id.; see also Southwell Decl. Ex. C, at 1. While ICE promises to publish a

“Temporary Final Rule” in the Federal Register, Southwell Decl. Ex. C, at 1, it has not yet done

so, despite demanding that schools provide responses to the Order as soon as July 15. An agency

cannot demand immediate action from regulated parties and simultaneously claim that its orders

are merely interim. Cf. Bennett v. Spear, 520 U.S. 154, 178 (1997) (agency action is not final if

it is merely “tentative” or “interlocutory” (quotation marks omitted)). The July Order therefore

is final agency action and it is subject to vacatur under the APA.

 II.      The July Order Is Not The Product Of Reasoned Decision Making

       A. ICE Failed To Consider The Harms Arising Out Of The July Order

          Before taking final action, an agency must “examine the relevant data” and

“consider[] . . . the relevant factors.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.

Auto. Ins. Co., 463 U.S. 29, 43 (1983) (quotation marks omitted). This means the agency must

“pay[] attention to the advantages and the disadvantages of agency decisions.” Michigan v.

EPA, 135 S. Ct. 2699, 2707 (2015). Moreover, when the agency reverses a preexisting policy, it

must take into account “serious reliance interests” arising out of the preexisting policy. Encino

Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126 (2016) (quotation marks omitted).

          Just weeks ago, the Supreme Court reaffirmed and applied these fundamental rules in

Department of Homeland Security v. Regents of University of California, 140 S. Ct. 1891 (2020).

Page 15      Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK        Document 12       Filed 07/13/20     Page 22 of 38




There, the Court vacated as inconsistent with the APA the Department of Homeland Security’s

attempted rescission of the Deferred Action for Childhood Arrivals (“DACA”) program on the

ground that, among other things, the Acting Secretary “failed to address whether there was

‘legitimate reliance’ on the DACA Memorandum.” Id. at 1913. The Court proceeded to detail

the substantial harm caused by the abrupt rescission of DACA—the harm to DACA recipients

who had started businesses and purchased homes, the harm to the families of DACA recipients,

and the detrimental economic effects caused by a mass exodus of a considerable portion of the

U.S. workforce. See id. at 1914. Although those costs and reliance interests did not necessarily

foreclose the rescission of DACA, the Department of Homeland Security was required at least to

consider them. See id.

         ICE, apparently, did not get the message. Despite acknowledging in March that “SEVP-

certified schools may need to adapt their procedures and policies to address the significant public

health concerns associated with the COVID-19 crisis,” Southwell Decl. Ex. A, at 1, the July

Order contains no recognition of that need, nor does it consider the harm of imposing a

“one-size-fits-all” program on hundreds of different schools—each with its own student body

and campus environment and unique struggles in grappling with the pandemic—with so little

time before the start of the next semester. The July Order also fails entirely to consider the

“legitimate reliance,” Smiley v. Citibank (S.D.), N.A., 517 U.S. 735, 742 (1996), that schools

placed on the March Order, notwithstanding that the March Order indicated the exemption would

be “in effect for the duration of the emergency,” Southwell Decl. Ex. B, at 1, and that the

national emergency declared on March 13 has not yet been lifted. ICE thus failed entirely to

acknowledge, address, or weigh at least three broad categories of harm arising out of the July

Order:



Page 16     Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 23 of 38




       1.       The July Order imposes costs on schools by requiring them to restructure their fall

academic programming to ensure F-1 students have adequate in-person classes. Plaintiffs have

invested substantial resources in the past several months to develop academic plans for the fall

that meet the needs of their students without compromising the health of their students, faculty,

or staff. Galvan Decl. ¶¶ 7–15, 19; Larson Decl. ¶¶ 13–18, 23, 27, 30; Gaines Decl. ¶¶ 7–12;

Kalfayan Decl. ¶¶ 12–15.      Those plans are the result of voluminous input by professors,

administrators, state government officials, and health professionals, and represent Plaintiffs’

considered judgment about how best to serve the interests of their numerous stakeholders.

Galvan Decl. ¶¶ 9, 22; Larson Decl. ¶¶ 14–18, 30; Gaines Decl. ¶¶ 9–13, 18; Kalfayan Decl.

¶¶ 28, 53.

       The July Order throws all of that into disarray. Instead of spending the coming weeks

refining and implementing their plans to strive to provide a safe and enriching educational

environment for their students in the fall, Plaintiffs instead must redirect those resources to

attempting to do what they can to protect their international students from deportation under the

July Order in order to preserve those students’ many, varied, and invaluable contributions to their

institutions. Galvan Decl. ¶ 26; Larson Decl. ¶ 30, 37–38; Gaines Decl. ¶¶ 20–24; Kalfayan

Decl. ¶ 31. This costly reallocation of resources adds to the already daunting task of preparing

large-scale academic institutions for an unprecedented term of uncertainty and experimentation.

       The July Order also imposes direct costs of compliance on Plaintiffs. It requires schools

that plan to offer only online classes for the fall 2020 term to submit an “operational change

plan” by July 15—just nine days after the July Order was issued. Southwell Decl. Ex. C, at 2.

Those schools that, like many of Plaintiffs, are offering in-person classes or a hybrid of in-person

and remote classes have until just August 1 to submit their operational plans. Id. at 2–3. And the



Page 17      Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 24 of 38




July Order further requires schools to issue a new Form I-20 for thousands of students by August

4, 2020, an immensely burdensome task that not only ordinarily takes several months, Galvan

Decl. ¶ 33; Larson Decl. ¶¶ 34–37; Gaines Decl. ¶¶ 24–25, but also is literally impossible for

those schools that will not have even completed enrollment by that time, Gaines Decl. ¶ 25. The

development of those plans for submission to ICE, particularly on such a truncated timeframe, is

a costly and disruptive process that, once again, detracts from Plaintiffs’ core educational

missions. Galvan Decl. ¶ 33; Larson Decl. ¶ 38.

       And it is not just the Plaintiffs’ resources that are compromised, but also their ability to

offer academic programming of their own choice to best meet their students’ needs. Plaintiffs

have planned for and prepared to implement a wide variety of course offerings designed to

maximize the educational experience for their students, even in these challenging times. Each

Plaintiff is responding in its own way—some schools are operating mostly or entirely online,

others are offering principally “hybrid” courses that are taught partially online and partially in

person, and others are offering a mixed semester, with in-person classes ceasing after

Thanksgiving break. Galvan Decl. ¶¶ 19–22; Larson Decl. ¶¶ 24–25; Gaines Decl. ¶ 16.

       The July Order deprives schools of their ability to tailor their academic programming to

the needs of their students. While each of Plaintiffs remains committed to offering all of their

students a valuable and positive educational experience, the reality is that ensuring that all

international students are enrolled in in-person courses impedes the fulfillment of that mission.

Plaintiffs’ ability to offer in-person classes is constrained both by the relatively small number of

facilities that can accommodate social distancing protocols, and the faculty that are available to

teach in-person classes. And a faculty member or facility allocated to a course offering created

to satisfy the July Order’s new requirement cannot be utilized for another in-person class. In this



Page 18    Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK          Document 12         Filed 07/13/20   Page 25 of 38




way, the July Order is forcing Plaintiffs to change their course offerings and ultimately places

new limitations on the choices Plaintiffs’ students have in selecting their coursework.

        2.      F-1 students currently residing in the United States will be directly harmed in a

variety of ways. Most critically, for those schools like Plaintiff Pomona College that have

planned to offer only online instruction, unless they dramatically alter their plans, all of their F-1

students now face a choice: They can attempt to transfer to another school offering in-person

courses, or they will be forced to leave the United States and attempt to continue their
                                                        1
coursework from another country. Gaines Decl. ¶ 19.

        Yet even students of those Plaintiffs that currently plan to offer some in-person

instruction to international students face paralyzing uncertainty. That is because the July Order

warns, ominously, that “[i]f a school changes its operational stance mid-semester”—which is to

say, if schools once again are forced to close their campuses and move all instruction online as

they were in March—all of their F-1 students “must leave the country or . . . transfer to a school

with in-person instruction.” Southwell Decl. Ex. C, at 3. Even if a mid-semester school transfer

theoretically were possible (for a variety of reasons, it generally is not), it would be completely

out of the realm of possibility in the event of another broad closure of campuses as occurred in

March. The only option would be to leave the country.

        The breadth of harms that would flow from such an abrupt exodus of F-1 students is

difficult to overstate: F-1 students would be compelled immediately to uproot their academic

and personal lives, and attempt to continue their studies from abroad, for some several time



 1
     Universities have standing to assert the “rights of the students, scholars, and faculty” affected
     by Executive action. See Washington v. Trump, 847 F.3d 1151, 1160 (9th Cir. 2017).



Page 19      Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 26 of 38




zones away from their instructors, for others without reliable Internet access, for some in places

experience civil unrest or violence or a COVID-19 outbreak worse even than that which has

befallen the United States. Galvan Decl. ¶¶ 40, 42; Larson Decl. ¶¶ 46, 50; Gaines Decl. ¶¶ 30–

32; Kalfayan Decl. ¶ 47. The harms from these situations range from the direct economic costs

of having to break leases and relocate thousands of miles away, Galvan Decl. ¶¶ 34–35, 42;

Larson Decl. ¶¶ 38, 50; Gaines Decl. ¶¶ 26, 32.d, 33, to interrupted academic research, to more

poignant family traumas of pulling children out of school and attempting to find caretakers for

family pets, see Cascante Decl.; Memiaghe Decl.; Yang Decl..

       Whether it happens immediately because a Plaintiff offers only online courses, or it

happens midway through the term after a school is forced to close its doors, the loss of

international students deeply compromises Plaintiffs’ ability to fulfill their educational mission.

Courts have long recognized that schools have a legitimate interest in encouraging the sharing of

diverse viewpoints and cultures.     See Grutter v. Bollinger, 539 U.S. 306, 328 (2003) (a

university’s “educational judgment that such diversity is essential to its educational mission is

one to which we defer”). International students bring tremendous value to the intellectual and

intramural community at each of Plaintiffs, offering varied perspectives and interests. Galvan

Decl. ¶¶ 28–30, 38–39; Larson Decl. ¶¶ 31, 45; Gaines Decl. ¶ 21; Kalfayan Decl. ¶ 5, 29, 32.

The effective expulsion of F-1 students from the United States would impair Plaintiffs’ ability to

offer an environment where diverse viewpoints are shared, instead restricting the student body

only to domestic students and those international students fortunate enough to be able to attend

school courses online from their home countries despite the logistical challenges. Galvan Decl.

¶ 28. The departure of large numbers of international students would run counter to the core

mission of many of Plaintiffs, who strive to provide a diverse and engaging learning environment



Page 20    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK           Document 12       Filed 07/13/20   Page 27 of 38




for all students, and who depend on international students to enrich the experience of their peers.

Galvan Decl. ¶¶ 28–29, 44–45, 47; Larson Decl. ¶ 31.

       The July Order also poses a related and particular problem for those F-1 students at

increased risk for severe illness from COVID-19. While Plaintiffs have carefully designed

reopening plans that minimize health risks to the student population, no amount of precautions

can completely eliminate the risk of contracting COVID-19. And that risk is more substantial for

those individuals with certain medical conditions that may lead to a higher chance of severe

illness due to COVID-19. See Coronavirus Disease 2019 (COVID-19); People with Certain

Medical    Conditions,    Ctrs.   for   Disease    Control   &    Prevention   (June   25,   2020),

https://bit.ly/3gO6spB. Those medical conditions range from kidney disease, to asthma, to high

blood pressure, to pregnancy.       See id.     While Plaintiffs would otherwise be willing to

accommodate F-1 students at higher risk of severe illness from COVID-19 through the provision

of an online-only curriculum, they effectively are prohibited from doing so by the July Order,

unnecessarily increasing the risk to those students with no apparent or stated purpose. Such

students are put to the dilemma of either risking exposure to COVID-19 in in-person classes, or

risking exposure to COVID-19 on an ICE-mandated international flight.

       These harms are not hypothetical, and certainly not abstract to the very real students

whose lives may be transformed by virtue of the July Order. The stories of just a tiny fraction of

those affected students are set forth in the declarations, including:

       •   One University of Oregon student faces the prospect of returning to Indonesia, where
           they will lack access not only to reliable Internet, but even to clean tap water. Galvan
           Decl. ¶ 39.a.

       •   One Pomona College student is a citizen of a country other than her family’s current
           country of residence. Because her family’s country of residence has closed its
           borders to short-term visitors she would have no place to live if required to leave the
           United States. Gaines Decl. ¶ 33.b.


Page 21    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK          Document 12        Filed 07/13/20      Page 28 of 38




       •    Another Pomona College student from an African nation would have to return to a
            country with no reliable Internet, and would potentially lose the significant financial
            aid she receives from the school. Gaines Decl. ¶ 33.a.

       •    One Oregon State University student came to the United States fleeing an abusive
            relationship in her home country, and fears for her life if forced to return home.
            Larson Decl. ¶ 51.a.

       •    Another Oregon State University student is in graduate school and, even if they could
            return home, would lack access to reliable Internet access and could not access
            resources—including frequent contact with their research advisor and specialty
            academic committee—needed to continue their education. Larson Decl. ¶ 51.g.

       3.      F-1 students currently residing outside of the United States and unable to return

are harmed as well. These students face challenges different from their peers that remained in

the United States. Even though most Plaintiffs are willing and able to offer at least some

in-person courses, many F-1 students simply are unable to return to the United States. That may

be for any number of reasons, including prohibitively expensive flights, travel restrictions, or

simply a legitimate fear that international travel will jeopardize their health.

       The fate of these students is unclear under the July Order. The July Order states that

continuing F-1 students outside of the United States “whose schools of enrollment are only

offering online classes, may remain in Active status in SEVIS if they are taking online courses

and are able to meet the normal full course of study requirements or the requirements for a

reduced course of study.” Southwell Decl. Ex. C, at 2. This suggests that F-1 students outside of

the United States attending a school that offers only some online courses will not remain in

Active status. But ICE’s “Frequently Asked Questions” regarding the July Order, released on

July 7, states that “continuing F and M students may remain in Active SEVIS status while

studying online, outside the United States.” Frequently Asked Questions for SEVP Stakeholders

About Guidance for the Fall 2020 Semester, U.S. Immigration & Customs Enforcement 3 (July

7, 2020), https://bit.ly/3fkAIYN. The apparent disconnect between these two messages not only


Page 22     Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 29 of 38




heightens the confusion surrounding the July Order, but further demonstrates the lack of

deliberative or reasoned decision making by ICE.

         Taking the July Order at its word (without reference to the seemingly contradictory July 7

guidance) that F-1 students abroad enrolled only in online courses at a school that offers some

in-person instruction for stateside students will lose their F-1 Active status, two significant harms

will flow from that policy. First, once students lose their F-1 status, it will be challenging for

them to regain it. U.S. consular offices remain closed for routine visa appointments, and even

when they reopen, the visa application process is time consuming, burdensome, and costly,

particularly for those F-1 students who have to travel significant distances to consular offices.

Galvan Decl. ¶ 41; Larson Decl. ¶ 47; Gaines Decl. ¶ 31. There is thus no certainty that these

students will be able to reapply for and reenter the F-1 visa program once they are removed from

Active status.

         Second, certain post-graduate employment programs may become unavailable to those

students who have a lapse in their F-1 status. F-1 students are eligible to participate in “practical

training” programs, either during their course of study or immediately after completion. See 8

C.F.R. § 214.2(f)(10). These programs are available only to F-1 students who have “been

lawfully enrolled on a full-time basis, in a Service-approved college, university, conservatory, or

seminary for one full academic year.”        Id.   For “optional practical training”—or OPT—

post-graduate participation is permitted only if the OPT is completed within a 14-month period

(with some exceptions). See id. § 214.2(f)(10)(ii)(A)(3). The practical effect of all of this is that

F-1 students who wish to participate in these programs must either be currently enrolled in a

school pursuant to F-1 for at least one year, or must have recently completed a full course of

study.    An interruption in students’ F-1 status can temporarily disqualify students for



Page 23     Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK        Document 12      Filed 07/13/20     Page 30 of 38




participation in the program, and may permanently disqualify them if they complete their course

studies while not enrolled in the F-1 visa program. The July Order thus could actually F-1

students abroad of opportunities to undertake work opportunities in the United States relevant to

their field of study.

                                              ***

         The import of the above is that ICE must, as a matter of fundamental administrative law,

consider and weigh the relevant harms and costs arising from its decision to rescind the March

Order.    And ICE failed completely to do so.       Nowhere in the July Order did ICE even

acknowledge, much less analyze, the substantial harms that the July Order will cause. ICE did

not address the fact that its onerous and unreasonable deadlines for schools to restructure their

academic programs imposes direct compliance costs on Plaintiffs and those similarly situated to

them. It did not acknowledge that schools, in designing their plans for the fall semester, relied

on ICE’s statement that the March guidance of “flexibility” would remain in place “for the

duration of the emergency.” Southwell Decl. Ex. B, at 1. Nor did ICE acknowledge the many

harms its new policy portends for F-1 students. ICE’s “Frequently Asked Questions” released on

July 7 suggests that F-1 students enrolled only in online classes simply “do not need to be

present” in the United States. But ICE seems to have overlooked entirely that many of these

students very much do “need” to take the classes best suited for their academic progress; “need”

to not be several time zones away from their instructions; “need” not to break their lease

obligations; “need” to keep their children in school; and “need” to keep their families together.

ICE apparently considered none of that. That is not reasoned decision making, and it cannot

sustain the agency action taken here. The July Order therefore must be vacated under the APA.




Page 24     Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 31 of 38




      B. The July Order Offers No Reasoned Explanation At All

       Although an agency is free to change a preexisting policy, it must “display awareness that

it is changing position” and “must show that there are good reasons for the new policy.” FCC v.

Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). Agency action therefore cannot be

sustained if “[t]here are no findings and no analysis . . . to justify the choice made,” Burlington

Truck Lines, Inc. v. United States, 371 U.S. 156, 167 (1962), and vacatur is appropriate if “the

agency’s explanation is, in effect, no explanation at all,” All. for Wild Rockies v. U.S. Forest

Serv., 907 F.3d 1105, 1114 (9th Cir. 2018); see also Morales-Izquierdo v. Gonzales, 486 F.3d

484, 493 (9th Cir. 2007) (vacatur appropriate where “an agency provides no explanation at all for

a change in policy”).

       The entire “rationale” offered by the July Order is set forth in a single sentence in the

introductory paragraph: “There will still be accommodations to provide flexibility to schools

and nonimmigrant students but as many institutions across the country reopen, there is a

concordant need to resume the carefully balanced protections implemented by federal

regulations.” July Order at 1. The July Order does not say what those “carefully balanced

protections” are, and more critically, it does not explain why the fact that many schools now are

attempting to reopen, mostly with hybrid plans, counsels in favor of abandoning ICE’s prior

policy giving schools flexibility to meet the varying unprecedented scenarios posted by the

pandemic. See Arrington v. Daniels, 516 F.3d 1106, 1114 (9th Cir. 2008) (vacating agency

action where the agency “offered no explanation for why it exercised its discretion to select one

[option] rather than the other”).

       Indeed, all of the proffered reasons for ICE’s prior policy of permitting F-1 students to

maintain their visa status while taking a fully online curriculum apply today with at least as much

force as they did in March. When ICE promulgated the March Order, it highlighted the need for

Page 25    Plaintiffs’ Motion for Summary Judgment
       Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20    Page 32 of 38




the exemption in light of the “extraordinary nature of the COVID-19 emergency,” and advised

that the exemption would remain “in effect for the duration of the emergency.” March Order at

1. President Trump declared a national emergency on March 13, 2020, see White House,

Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak (Mar. 13, 2020), https://bit.ly/3ffGlaK, and that declaration has never

been rescinded or revised.

       Meanwhile, the pandemic is far from over. There are now a total of 3,106,931 confirmed

cases of COVID-19 in the United States, with approximately 60,000 new cases each day—far

higher than the 267 new cases detected on March 13, 2020. See Coronavirus Disease 2019

(COVID-19), Cases in the US, Ctrs. for Disease Control & Prevention (last visited July 11,

2020), https://bit.ly/301213T. And there are currently approximately 800 new deaths each day.

Id. This disturbing uptick cannot be attributed solely to increased testing—the percentage of

positive tests has nearly doubled from a nadir of 4.3% in early June to 8.3%. See Rate of

Positive Tests in the US and States Over Time, Johns Hopkins Univ. of Med. (last visited July

11, 2020), https://bit.ly/301h4uE. In short, things have gotten worse, not better, since ICE

announced the exemption in the March Order.

       While administrative agencies have latitude to determine the best response to changing

circumstances, ICE was required to at least state its reasons for reversing its prior policy and

explain how changed facts or circumstances justify the new approach. But the stubborn fact that

the COVID-19 pandemic rages on and schools are doing their level-best to meet the challenge of

safely educating students in this unprecedented environment demonstrates only the need for

more flexibility, not less. The fact that some schools today are attempting to reopen amidst the

pandemic hardly presents no rational justification for pulling the rug out from under hundreds of



Page 26    Plaintiffs’ Motion for Summary Judgment
         Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 33 of 38




thousands of F-1 students and the schools that serve them. ICE was required to, at the very least,

offer some reasoned explanation for its dramatic about face. It failed to do so, and for that reason
                                                              2
alone, the July Order violates the APA and must be vacated.

III.    The Proffered Reasons For The July Order Are Pretextual

        Even crediting ICE’s perfunctory justification for its action, the July Order is also

defective under the APA because the proffered reasons for ICE’s actions do not reflect the

agency’s actual reasoning.

        Effective judicial review of agency action is impossible unless the agency discloses the

basis for its action. See Burlington Truck Lines, 371 U.S. at 167–68. For that reason, agency

action may not properly rest on a “pretextual basis.” Dep’t of Commerce v. New York, 139 S. Ct.

2551, 2573 (2019). Thus, vacatur under the APA is appropriate where there is “an explanation

for agency action that is incongruent with what the record reveals about the agency’s priorities

and decisionmaking process.” Id. at 2575.




 2
     In a “Frequently Asked Questions” document published the day after the July Order, ICE
     opines that the July Order “minimiz[es] the risk of transmission of COVID-19 by not
     admitting students into the country who do not need to be present to attend classes
     in-person.” Frequently Asked Questions, supra. “[J]udicial review of agency action is
     limited to the grounds that the agency invoked when it took the action,” Dep’t of Homeland
     Sec., 140 S. Ct. at 1907–08 (quotation marks omitted), and so the agency cannot invoke this
     rationale to justify the July Order. In any event, the “Frequently Asked Questions” document
     suggests no reason to believe that F-1 students that have been in the United States since
     March present any enhanced “risk of transmission of COVID-19,” or that their removal
     somehow reduces the risk to others. To the extent ICE would limit this rationale to persons
     seeking to return to the United States, it suggests no reason to believe that F-1 students pose
     an enhanced risk vis-à-vis other travelers from the same country. If the United States is
     admitting travelers from Canada, it makes no sense to exclude Canadian students who have a
     fixed place of residence in the United States. And there is no indication ICE examined the
     many disadvantages to international students in compelling them to pursue their academic
     program from school. See supra.



Page 27     Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK          Document 12       Filed 07/13/20     Page 34 of 38




       In the July Order, ICE indicated that the reopening of some schools necessitates the

“resum[ption of] the carefully balanced protections implemented by federal regulations.”

Southwell Decl. Ex. C, at 1. Whatever this opaque statement may mean, see supra, it plainly

does not reflect the true rationale for the policy change: To encourage—or perhaps to coerce—

schools into offering in-person classes in the fall, even against the advice of public health

professionals and contrary to the months-long deliberative processes undertaken by individual

schools to determine the best options for their communities.

       The agency’s true intent was revealed by Acting Deputy Secretary of Homeland Security

Ken Cuccinelli, who, when pressed by a reporter, seemed to acknowledge that the purpose of the

policy was to “encourage schools to reopen.” John Bowden, Cuccinelli Says Rule Forcing

International Students to Return Home Will “Encourage Schools to Reopen”, The Hill (July 7,

2020), https://bit.ly/303vFG2. Specifically, he explained, “This is now setting the rules for one

semester, which we’ll finalize later this month that will, again, encourage schools to reopen.” Id.

This statement aligns with repeated calls by the President for schools to reopen in the fall,

sometimes accompanied by threats to cut off federal funding. See, e.g., Donald J. Trump

(@realDonaldTrump), Twitter (July 10, 2020, 7:41 AM) (“. . . Schools must be open in the Fall.

If not open, why would the Federal Government give Funding? It won’t!!!”); Donald J. Trump

(@realDonaldTrump), Twitter (July 6, 2020, 2:40 PM) (“SCHOOLS MUST OPEN IN THE

FALL!!!”).

       These statements explain why ICE’s contemporaneous explanation for its policy reversal

is so lacking: The true motive behind ICE’s action is to strong-arm schools into opening

prematurely in the fall so as to further ideological political interests. While political motives are

not in and of themselves impermissible bases for agency action, see Dep’t of Commerce, 139 S.



Page 28    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK          Document 12        Filed 07/13/20      Page 35 of 38




Ct. at 2573, an agency may not disguise those motives under the guise of legitimate policy

objectives, see id. at 2575–76. And such a rationale for upending the lives of F-1 students is

both unlawful and dangerous: It is unlawful because ICE has no statutory authority or expertise

to make nuanced determinations balancing public health against educational needs. Cf. Nat’l

Ass’n of Mfrs. v. SEC, 800 F.3d 518, 552 (D.C. Cir. 2015) (agencies must proceed cautiously

when acting in an area where they have “no particular expertise”). And it is dangerous because it

assumes that a fall reopening is an optimal policy for all schools, regardless of their particular

circumstances or the current state of the pandemic in their geographical area. The President’s

threat of withholding federal funds to coerce schools into opening, even against their better

judgment, demonstrates the arbitrary and irrational basis for ICE’s action and underscores the

pretextual nature of the July Order.

       This Court should not permit ICE to threaten the academic future of thousands of

international students and the academic strength and reputation of Plaintiffs if the agency is

unable or unwilling even to openly state the true rationales for its change in course. The July

Order is a dangerous effort to achieve political goals by bludgeoning schools into a course of

action that may directly conflict with public health guidance and directives. Not only did ICE

fail in its administrative law obligation to disclose the true purpose for its actions, but it also has

greatly overstepped its own authority. The APA demands much more, and this Court should find

the July Order is unlawful and grant Plaintiffs’ Motion for Summary Judgment.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant their Motion

for Summary Judgment and vacate and set aside the July Order.




Page 29    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK      Document 12       Filed 07/13/20       Page 36 of 38




DATED: July 13, 2020                                  /s/ Kevin S. Reed

GIBSON, DUNN & CRUTCHER LLP                          Kevin S. Reed (OBN #160574)
                                                      ksreed@uoregon.edu
Debra Wong Yang (pro hac vice forthcoming)           Douglas Y.S. Park (OBN #980904)
 dwongyang@gibsondunn.com                             dougpark@uoregon.edu
Ethan Dettmer (pro hac vice forthcoming)             Jessica Price (OBN #182104) (LR 83-4
 edettmer@gibsondunn.com                             pending)
Theane Evangelis (pro hac vice forthcoming)           jgprice@uoregon.edu
 tevangelis@gibsondunn.com                           University of Oregon
Chelsea Mae Thomas (pro hac vice forthcoming)        Office of General Counsel
 cthomas@gibsondunn.com                              1226 University of Oregon
333 South Grand Avenue                               Eugene, OR 97403
Los Angeles, CA 90071-3197                           Phone: (541) 346-3082
Phone: (213) 229-7000
                                                     Rebecca Gose (OBN #105712)
Theodore B. Olson (pro hac vice forthcoming)          rebecca.gose@oregonstate.edu
 tolson@gibsondunn.com                               Julie Penry (OBN #053440)
Matthew D. McGill (pro hac vice forthcoming)          julie.penry@oregonstate.edu
 mmcgill@gibsondunn.com                              Whitney Hill (OBN 093849)
Joshua Wesneski (pro hac vice forthcoming)            whitney.hill@oregonstate.edu
 jwesneski@gibsondunn.com                            (Special Admission as Government
1050 Connecticut Avenue, N.W.                        Attorneys pending)
Washington, D.C. 20036-5306                          Oregon State University
Phone: (202) 955-8500                                Office of the General Counsel
                                                     630 Kerr Admin Bldg
Alexander H. Southwell (pro hac vice forthcoming)    Corvallis, OR 97331
 asouthwell@gibsondunn.com                           Phone: (541) 737-2474
Oliver Fong (pro hac vice forthcoming)
 ofong@gibsondunn.com                                Beong-Soo Kim (pro hac vice
200 Park Avenue                                      forthcoming)
New York, NY 10166-0193                               bkim@usc.edu
Phone: (212) 351-4000                                Laurie Barnes (pro hac vice forthcoming)
                                                      lbarnes@usc.edu
Attorneys for Plaintiffs                             Andreas Meyer (pro hac vice
                                                     forthcoming)
                                                      andreasm@usc.edu
                                                     University of Southern California
                                                     Office of the General Counsel
                                                     3551 Trousdale Parkway, ADM 352
                                                     Los Angeles, CA 90089-5013

                                                     Attorneys for Plaintiffs




Page 30    Plaintiffs’ Motion for Summary Judgment
        Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 37 of 38




                                   Certificate of Compliance

       This brief complies with the applicable word-count limitation under Local Rule 7-2(b)

because it contains fewer than 35 pages, including headings, footnotes, and quotations, but

excluding the caption, table of contents, table of cases and authorities, signature block, exhibits,

and any certificates of counsel.


DATED: July 13, 2020                         /s/ Kevin S. Reed
                                             Kevin S. Reed (OBN #160574)

                                             Attorney for Plaintiffs




Page 31    Plaintiffs’ Motion for Summary Judgment
       Case 6:20-cv-01127-MK         Document 12       Filed 07/13/20     Page 38 of 38




                                     Certificate of Service

       I hereby certify that this document has been filed through the Court’s ECF system and

will be sent electronically to the registered participants. This document is being sent by express

mail to the Defendants at the addresses below and by email.


United States Department of Homeland Security
2707 Martin Luther King Jr. Ave., S.E.
Washington, D.C. 20528

United States Immigration and Customs Enforcement
500 12th St., S.W.
Washington, D.C. 20536

Chad F. Wolf
Acting Secretary of Homeland Security
United States Department of Homeland Security
2707 Martin Luther King Jr. Ave., S.E.
Washington, D.C. 20528

Matthew Albence
Acting Director of United States Immigration and Customs Enforcement
United States Immigration and Customs Enforcement
500 12th St., S.W.
Washington, D.C. 20536




DATED: July 13, 2020                        /s/ Kevin S. Reed
                                            Kevin S. Reed (OBN #160574)

                                            Attorney for Plaintiffs




Page 32    Plaintiffs’ Motion for Summary Judgment
